

116 HRES 1212 IH: Recognizing Interscholastic Athletic Administrators’ Day on December 15, 2020.
U.S. House of Representatives
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1212IN THE HOUSE OF REPRESENTATIVESNovember 12, 2020Ms. Barragán (for herself, Mr. Keller, Mr. Takano, Mr. Reschenthaler, Ms. Norton, and Ms. Dean) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing Interscholastic Athletic Administrators’ Day on December 15, 2020.Whereas school athletic programs develop young people physically, mentally, socially, and emotionally through the life lessons learned through participation and competition;Whereas interscholastic athletic participation is an integral part of a student’s educational experience and enhances the learning process;Whereas athletic administrators are committed to developing and maintaining comprehensive education-based athletic programs which seek the highest development of all student athletes;Whereas athletic administrators fulfill professional responsibilities with honesty, integrity, commitment to equity, and fairness;Whereas athletic administrators preserve, enhance, and promote the educational values of athletics in our schools through professional growth in the areas of education, leadership, and service;Whereas athletic administrators embody high standards of ethics, sportsmanship, and personal conduct, and encourage coaching staffs, student-athletes, and community members to commit to these high standards as well;Whereas during the COVID–19 pandemic, now more than ever, we need school leaders, including athletic administrators, who prepare, plan, and endeavor to secure student safety and wellbeing;Whereas during COVID–19, athletic administrators have been at the forefront of overseeing their secondary school educational programs as re-opening requires wisdom in preparation, adaptation, change, and relearning to be shared with other school officials; andWhereas the COVID–19 pandemic has shown the importance of athletic administrators and interscholastic athletics during a critical moment in our Nation’s history: Now, therefore, be itThat the House of Representatives—(1)supports the recognition of Interscholastic Athletic Administrators’ Day;(2)commends athletic administrators for their commitment and leadership provided to student-athletes at the secondary school level, especially during the COVID–19 pandemic; and(3)commends the National Interscholastic Athletic Administrators Association as the leading organization that prepares those who lead secondary school athletics throughout the country, providing education, compassion, and preparation within the profession.